        Case 3:20-cv-01868-VLB Document 13 Filed 02/03/21 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

JUNIOR JUMPP,                          :
     petitioner,                       :
                                       :
v.                                     :     3:20-cv-01868 (VLB)
NEW BRITAIN SUPERIOR COURT,            :
     respondent.                       :

                              ORDER OF DISMISSAL

       Petitioner, Junior Jumpp, currently incarcerated at Corrigan-Radgowski

Correctional Institution in Uncasville, Connecticut as a pretrial detainee, has filed

a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241, challenging his

current confinement on grounds (1) that his right to be free from excessive bail was

violated by a superior court decision denying him bail, and (2) that COVID-19

presents a substantial threat to his health.     Petition [ECF No. 3 at 6-7]. 1   He

requests this court order the state court to lower the bond amount and/or to release

him to home confinement in light of the COVID-19 pandemic.2 Id. at 8.

      Petitioner brought the same grounds for habeas relief under Section 2241 in

Jumpp v. Martin, No. 3:20-cv-01141 (VLB), but that case was dismissed without

prejudice due to Petitioner’s failure to exhaust his administrative remedies. Id.,




1 In the space for grounds three and four, Petitioner has written “See Attached.”
[ECF No. 3 at 7-8]. The Court cannot discern what his grounds are from this
notation. Thus, the Court construes Petitioner’s Petition as asserting only
grounds one and two.
2 On December 21, 2020, Magistrate Judge Farrish granted Petitioner’s motion to
proceed in forma pauperis. [ECF No. 9].
           Case 3:20-cv-01868-VLB Document 13 Filed 02/03/21 Page 2 of 7




[ECF No. 16]. Petitioner maintains that he has now exhausted his remedies. See

[ECF No. 3 at 2-4, 6].3

      I.       DISCUSSION

      Habeas relief “is available under § 2241 to a state pretrial detainee

challenging his custody as unlawful under the Constitution or federal law.” Nieves

v. Farber, No. 1:20-CV-0990 (LJL), 2020 WL 1529454, at *3 (S.D.N.Y. Mar. 30,

2020); see also, e.g., Henry v. United States, No. 11-CV-391 (KAM), 2014 WL

7075800, at *2 (E.D.N.Y. Dec. 12, 2014) (noting that “courts in this Circuit have

construed pretrial habeas petitions as arising under Section 2241”).

      This Court concludes, however, that it lacks jurisdiction over this matter

because it concerns an on-going criminal prosecution. See Younger v. Harris, 401

U.S. 37 (1971); Jumpp v. Keegan, No. 3:20-cv-01477 (KAD), 2020 WL 6383165, at *4

(D. Conn. Oct. 30, 2020) (dismissing similar claim brought under 42 U.S.C. § 1983

because Plaintiff’s request for “the federal court to ‘set a reasonable bail’ or order

his release from custody in his pending criminal cases, falls squarely within

the Younger doctrine[.]”).

      In Younger, the Supreme Court identified “one class of cases in which

federal-court abstention is required: When there is a parallel, pending state

criminal proceeding, federal courts must refrain from enjoining the state

prosecution.”     Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72–73 (2013).



3He also indicates that his attorney may have “half filed” his claim in error. [ECF
No. 3 at 8]. For purposes of this dismissal order, the court assumes that Petitioner
has exhausted his administrative remedies.
                                         2
        Case 3:20-cv-01868-VLB Document 13 Filed 02/03/21 Page 3 of 7




“Federal courts must abstain where a party seeks to enjoin an ongoing, parallel

state criminal proceeding, to preserve the ‘longstanding public policy against

federal court interference with state court proceedings’ based on principles of

federalism and comity.” Disability Rights New York v. New York, 916 F.3d 129, 133

(2d Cir. 2019) (quoting Younger, 401 U.S. at 43).     Younger abstention seeks to

avoid federal court interference with ongoing state criminal prosecutions, state-

initiated civil enforcement proceedings, and state civil proceedings that involve the

ability of state courts to perform their judicial functions. Jones v. Cnty. of

Westchester, 678 F. App’x 48, 49-50 (2d Cir. 2017).

      The Younger abstention doctrine is subject to exception, however, in cases

of bad faith, harassment, or other “extraordinary circumstances[.]” See Trump v.

Vance, 941 F.3d 631, 637 (2d Cir. 2019) (citing Kugler v. Helfant, 421 U.S. 117, 124

(1975)). An extraordinary circumstance was held to exist in a state-federal clash

where a county prosecutor opened a criminal investigation involving a sitting

President raising superior federal interests embodied in Article II and Supremacy

Clause more appropriately adjudicated in federal court. U.S. Const. art. 2.

      Here, there is no factually supported assertion of bad faith, harassment or

extraordinary circumstance.     Petitioner’s Petition challenging the state court’s

decision regarding his bail and requesting this Court to order a lower bond amount

and/or his release to home confinement on grounds of the danger presented by

Covid-19 purports to be a special circumstance. On that basis Petitioner asks the

court to intrude upon his state prosecution.


                                         3
        Case 3:20-cv-01868-VLB Document 13 Filed 02/03/21 Page 4 of 7




      As an initial matter, “[t]he mere existence of COVID-19 in society and the

possibility that it might spread to a particular prison alone cannot independently

justify compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020). Covid-19 is not an extraordinary circumstance falling within the exception

to the Younger abstention doctrine. See Smith v. New Haven Superior Court, No.

3:20-cv-00744 (KAD), 2020 WL 4284565, at *2 (D. Conn. July 27, 2020) (noting that

“even if Petitioner had exhausted his claims, or exhaustion might arguably be

excused, this Court is precluded from issuing orders that would interfere with

Petitioner’s ongoing state court prosecution under the Younger abstention

doctrine.”); see also York v. Ward, 538 F. Supp. 315, 316 (E.D.N.Y. 1982) (“The writ

of habeas corpus ... was never conceived to be the means by which a state

proceeding can be aborted or a decree by which the orderly functioning of the

State’s judicial processes can be disrupted. Nor is the federal habeas corpus to

be converted into a pretrial motion forum for state prisoners.”) (quotation marks

and citation omitted).

      The Court takes notice that Petitioner currently has pending state criminal

charges for two counts of felony attempt to assault a public safety officer, No.

H15N-CR18-0068798-T, H15N-MV18-0244409-T, 32 felony violations of a protective

order, No. H15N-CR18-0264758-T, felony tampering with physical evidence and

felony forgery, No. H15N-CR19-0321308-S, felony risk of injury to a child, felony

assault with a deadly weapon, i.e. a firearm, and felony robbery, No. H15N-CR17-

0262394-A, and other very serious criminal charges. See Giraldo v. Kessler, 694


                                         4
         Case 3:20-cv-01868-VLB Document 13 Filed 02/03/21 Page 5 of 7




F.3d 161, 164 (2d Cir. 2012) (court may “take judicial notice of relevant matters of

public record.”).

       Only if the Court finds extraordinary circumstances could it interfere in the

State’s orderly disposition of these charges, especially given their extremely

serious and dangerous nature.            Kugler, 421 U.S. at 124.     Federal courts and

others have recognized that an inmate’s chronic medical condition that elevates

his risk of becoming seriously ill from COVID-19 according to the CDC may be an

extraordinary and compelling reason for compassionate release from federal

custody. See United States v. Sanchez, No. 3:18-CR-00140-VLB-11, 2020 WL

1933815, at *5 (D. Conn. Apr. 22, 2020) (collecting cases). Even assuming that

would suffice to overcome Younger, here, Petitioner’s Petition does not present

extraordinary circumstances warranting departure from the Younger abstention

doctrine.

       Petitioner seeks habeas relief on the basis of the risk posed by COVID-19 to

his health condition. [ECF No. 3 at 2, 7]. But Petitioner is not an individual who

is at high risk due to his age.   4   He is young, at 30 years of age, which the statistics

show    reduces     his   medical       risks   from    contracting   COVID-19.        See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-




4 The Connecticut Department of Correction website Inmate Search reflects that
Petitioner       was        born        on       November       13,     1990.
http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=345844.
Giraldo, 694 F.3d at 164.
                                         5
          Case 3:20-cv-01868-VLB Document 13 Filed 02/03/21 Page 6 of 7




adults.html (noting that eight of 10 COVID deaths in the United States have been in

adults 65 years old and older).

         Nor has Petitioner shown that he is acutely susceptible to Covid-19. He has

submitted medical records showing that he has been prescribed blood pressure

medication and inhalers for his shortness of breath; he also provides a medical

record from October 17, 2019, indicating that he has a history of mild persistent

asthma without complication, that a cardiac murmur was noted (although

Petitioner had no underlying cardiac history or cardiac complaints at the time), and

that he is overweight. Pet.’s Ex. A. [ECF No. 7 at 151-65]. However, these records

do not show that Petitioner is in imminent danger of contracting COVID-19 or that

his health conditions render him so particularly vulnerable to the virus so as to

present an extraordinary circumstance for this Court’s intrusion into his state court

criminal proceedings.

         Petitioner’s BMI, as noted in his medical records, is 25.86. [ECF No. 7 at

165]. This barely puts him into the “overweight” category; i.e. persons with BMI

25-30.     https://www.cdc.gov/obesity/adult/defining.html.   The CDC has found

people who are obese, i.e. BMI greater than 30, at higher risk for complications

from COVID-19, but those merely overweight only “might” be at higher risk.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html#obesity. Petitioner’s overweight condition therefore

provides no grounds for finding extraordinary circumstances.




                                          6
        Case 3:20-cv-01868-VLB Document 13 Filed 02/03/21 Page 7 of 7




      Petitioner’s reliance on his respiratory condition is also unavailing.

Although he has been prescribed an inhaler for asthma, his asthma is not severe

enough for him to use it.    Petitioner’s medical records indicate that he is not

compliant with his treatment regimen. [ECF No. 7 at 165 (“He is currently not

compliant with taking his 44 mcg Flovent HFA inhaler as directed.”)].

      In sum, Petitioner’s medical condition provides no basis for finding that he

is at higher risk for complications should he contract COVID-19; therefore, the

Court finds that there are no extraordinary circumstances warranting the Court’s

intrusion into his state court criminal proceedings.

      Accordingly, the Court will dismiss the Petition because this Court lacks

jurisdiction over Petitioner’s challenge to his state court criminal proceedings

under Younger abstention.

                                      CONCLUSION

      For the foregoing reasons, the Court DISMISSES the Petitioner’s Petition for

Writ of Habeas Corpus, [ECF No. 3], for lack of jurisdiction in accordance with the

Younger abstention doctrine. The Court denies a certificate of appealability as

any appeal from this order would not be taken in good faith.            The Clerk is

instructed to close this case.



                                      _______/s/____________________
                                      Vanessa L. Bryant
                                      United States District Judge


      SO ORDERED at Hartford, Connecticut this 3rd day of February, 2021.

                                         7
